Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/076,405 filed on 10/21/20. Claims 20 - 39 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,825,321. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.
Instant Application
10,825,321
A computer-implemented method for tracking a catastrophic event using a remote sensor network, the computer-implemented method comprising: comparing an event threshold corresponding to an event type against a first set of event data to determine that the event threshold has been met or exceeded; comparing the first set of event data with a second set of event data, the second set of event data including data received for a prior event corresponding to the event type; and generating, based upon the comparison of the first set of event data and the second set of event data, a customized threshold pattern for a plurality of sensors of the remote sensor network that corresponds to the event type.
A computer-implemented method for tracking a catastrophic event using a remote sensor network, the computer-implemented method comprising: comparing an event threshold corresponding to an event type against a first set of event data to determine that the event threshold has been met or exceeded; initializing a data file, based upon the first set of event data, to receive a second set of event data comprising sensor data generated by a plurality of sensors; receiving the second set of event data into the data file; and generating, based upon the second set of event data, a customized threshold pattern for the plurality of sensors that corresponds to the event type.


Regarding claim 20, Instant application differs from Pat # 10,825,321 that comparing the first set of event data with a second set of even data while Pat # 10,825,321 teaches initialing the data file. So, it is obvious to one of the ordinary skilled in the art that comparing the data with or without storing. One would be motivated to combine the teachings so it will decrease the additional hardware needed to store the data.

Regarding claim 21, the claim is rejected with claim 2 of Pat # 10,825,321 as shown below.
Instant Application
Pat # 10,825,321
The computer-implemented method of claim 20, further comprising issuing operational instructions to at least some of the plurality of sensors based upon a data receipt pattern determined from the first set of event data.
The computer-implemented method of claim 1, further including issuing operational instructions to at least some of the plurality of sensors based upon a data receipt pattern determined from the first set of event data.

  
Regarding claim 22, the claim is rejected with claim 3 of Pat # 10,825,321 as shown below.
Instant Application
Pat # 10,825,321
The computer-implemented method of claim 20, further comprising receiving a supplemental data set, the supplemental data set including weather-related data received from an external database configured for weather tracking.
The computer-implemented method of claim 2, wherein the data receipt pattern is further determined based upon comparison of the first a supplemental data set, the supplemental data set including weather-related data received from an external database configured for weather tracking.


Regarding claim 23, the claim is rejected with claim 4 of Pat # 10,825,321 as shown below.
Instant Application
Pat # 10,825,321
The computer-implemented method of claim 20, wherein the area associated with the first set of event data includes areas effected by and likely to be affected by the event type.
The computer-implemented method of claim 1, wherein the area associated with the first set of event data includes areas effected by and likely to be affected by the event type.


Regarding claim 24, the claim is rejected with claim 5 of Pat # 10,825,321 as shown below.
Instant Application
Pat # 10,825,321
The computer-implemented method of claim 23, wherein the event is a weather-related event.
The computer-implemented method of claim 4, wherein the event is a weather-related event.


Regarding claim 25, the claim is rejected with claim 6 of Pat # 10,825,321 as shown below.
Instant Application
Pat # 10,825,321
The computer-implemented method of claim 23, wherein the event is an electrical outage-related event.
The computer-implemented method of claim 4, wherein the event is an electrical outage-related event.


Regarding claim 26, the claim is rejected with claim 7 of Pat # 10,825,321 as shown below.

Pat # 10,825,321
The computer-implemented method of claim 23, wherein the event is a traffic-related event.
The computer-implemented method of claim 4, wherein the event is a traffic-related event.


Regarding claim 27, the claim is rejected with claim 8 of Pat # 10,825,321 as shown below.
Instant Application
Pat # 10,825,321
The computer-implemented method of claim 20, wherein at least some of the plurality of sensors generate physical weather-related data.
The computer-implemented method of claim 1, wherein at least some of the plurality of sensors generate physical weather-related data.


Regarding claim 28, the claim is rejected with claim 9 of Pat # 10,825,321 as shown below.
Instant Application
Pat # 10,825,321
The computer-implemented method of claim 20, wherein at least some of the plurality of sensors generate traffic-related data.
The computer-implemented method of claim 1, wherein at least some of the plurality of sensors generate traffic-related data.


Regarding claim 29, the claim is rejected with claim 10 of Pat # 10,825,321 as shown below.
Instant Application
Pat # 10,825,321
The computer-implemented method of claim 20, wherein at least some of the plurality of sensors generate structural status information regarding a plurality of structures.
The computer-implemented method of claim 1, wherein at least some of the plurality of sensors generate structural status information regarding a plurality of structures.


Regarding claim 30, the claim is rejected with claim 11 of Pat # 10,825,321 as shown below.

Pat # 10,825,321
The computer implemented method of claim 21, further comprising formatting the operational instructions for transmission to the plurality of sensors via communication network.
The computer implemented method of claim 2, further comprising formatting the operational instructions for transmission to the plurality of sensors via communication network.


Regarding claim 31, the claim is rejected with claim 12 of Pat # 10,825,321 as shown below.
Instant Application
Pat # 10,825,321
The computer-implemented method of claim 21, further comprising formatting the operational instructions as a request for routing to an operator of the plurality of sensors.
The computer-implemented method of claim 21, further comprising formatting the operational instructions as a request for routing to an operator of the plurality of sensors.


Regarding claim 32, the claim is rejected with claim 13 of Pat # 10,825,321 as shown below.
Instant Application
Pat # 10,825,321
The computer-implemented method of claim 31, wherein the operator is an alarm security company.
The computer-implemented method of claim 12, wherein the operator is an alarm security company.


Regarding claim 33, the claim is rejected with claim 14 of Pat # 10,825,321 as shown below.
Instant Application
Pat # 10,825,321
The computer-implemented method of claim 20, further comprising: (1) receiving additional weather-related event data from an external database configured for weather tracking; (2) comparing the additional weather-related event data against the event threshold to confirm occurrence of the event type.
The computer-implemented method of claim 1, further comprising: (1) receiving additional weather-related event data from an external database configured for weather tracking; (2) comparing the additional weather-related event data against the event threshold to confirm occurrence of the event type.


Regarding claim 34, the non-transitory computer readable medium substantially have same limitations as claim 20, thus the same rejection applicable. 

Regarding claim 35, the non-transitory computer readable medium substantially have same limitations as claim 21, thus the same rejection applicable. 

Regarding claim 35, the non-transitory computer readable medium substantially have same limitations as claim 22, thus the same rejection applicable. 

Regarding claim 36, the computing device for tracking a catastrophic event substantially have same limitations as claim 21, thus the same rejection applicable. 
Allowable Subject Matter
5.	Claims 37 - 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632